 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY

 Caption in Compliance with D.N.J. LBR 9004-1

HLADIK, ONORATO & FEDERMAN, LLP

Antonio, Bonanni, Esquire
Attorney for Movant
298 Wissahickon Avenue
North Wales, PA 19454
(215) 855-9521
Attorney for U.S. Bank National Association, not in its
individual capacity but solely as trustee for the RMAC Trust,
Series 2018 G-CTT c/o Rushmore Loan Management
Services

                                                                                                                       19-22717-ABA
                                                                                   Case No.:                     ___________________
 In Re:
Rehan Rahman and Fashiha Rahman                                                    Chapter:                              13
                                                                                                                 ___________________
                                                                                                                  Andrew B. Altenburg, Jr.
                                                                                   Judge:                         ___________________




                             NOTICE OF MORTGAGE FORBEARANCE

                                                                     U.S. Bank National Association, not in its individual capacity but solely as trustee for
          The undersigned is the Attorney for Creditor ___________________________________
                                                       the RMAC Trust, Series 2018 G-CTT` c/o Rushmore Loan Management Services
                                                                                                                                in

                         May 06
this matter. On or about ____________, 2020, the Creditor was advised that the Debtor(s)’

                        5938 (“subject mortgage loan”), secured by real property described as
mortgage loan ending in ______

36 Apple Avenue, Bellmawr, NJ 08031
_____________________________________________________________, has been impacted

by COVID-19. Pursuant to State and/or Federal guidelines, a forbearance has been offered, the

terms of which are as follows:

          1.                                                    90
                   The parties agree to a forbearance period of ______ (enter number of days) and have

elected to not tender mortgage payments to Creditor that would come due on the subject mortgage

              05/01/2020
loan starting ___________(mm/dd/yy)         07/01/2020
                                    through ___________(mm/dd/yy).

          2.                                                         08/01/2020 (mm/dd/yy) and
                   Debtor(s) will resume mortgage payments beginning ___________

will be required to cure the delinquency created by the forbearance period (“forbearance arrears”).
       3.                                       1,494.84
               The payment amount currently is $____________.

       4.      The Creditor, at this time, does not waive any rights to collect the payments that

come due during the forbearance period or any payments that were due and owing prior to the

forbearance period. Creditor does not waive its rights under the terms of the note and mortgage or

under other applicable non-bankruptcy laws and regulations, including, but not limited to, RESPA,

and the right to collect on any post-petition escrow shortage.

       5.      The Creditor does not waive its rights to seek relief from the automatic stay for

reasons other than non-payment of the mortgage, including, but not limited to, a lapse in insurance

coverage or payment of property taxes.

       6.      The Debtor(s) do not waive any rights upon expiration of the forbearance period.

Prior to the expiration of the forbearance period, however, the Debtor(s) must take the following

affirmative steps to address the status of the subject mortgage loan including, but not limited to: (a)

bringing the account post-petition current; (b) requesting extension of the forbearance period; (c)

applying for loss mitigation; and/or (d) amending the Chapter 13 Plan.

       7.      Any objection to this Notice must be filed and served not later than 14 days after the

filing of the Notice. The Court may conduct a hearing on the objection.

       This Notice is intended to disclose a temporary forbearance of the Debtor(s)’

obligation to remit post-petition payments for the forbearance period. Nothing within this

Notice should be construed to alter any rights, duties, or deadlines that are not related to the

remittance of post-petition mortgage payments.




      07/08/2020
Date: _____________________                              /s/ Antonio, Bonanni, Esquire
                                                         ______________________________________
                                                         Signature

                                                                                                  new. 5/2020

                                                     2
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
HLADIK, ONORATO & FEDERMAN, LLP
Antonio Bonanni, Esquire
Attorney for Movant
298 Wissahickon Avenue
North Wales, PA 19454
(215) 855-9521
ATTORNEYS FOR U.S. BANK NATIONAL
ASSOCIATION, NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY AS TRUSTEE FOR THE
RMAC TRUST, SERIES 2018 G-CTT C/O
RUSHMORE LOAN MANAGEMENT SERVICES

                          CERTIFICATION OF SERVICE

    1.     I, Patrick Franz:

              represent the ______________________ in the above-captioned matter.

               am the secretary/paralegal for Hladik, Onorato & Federman, LLP, who
           represents U.S. Bank National Association, not in its individual capacity but
           solely as trustee for the RMAC Trust, Series 2018 G-CTT` c/o Rushmore
           Loan Management Services in the above captioned matter.

             am the _________________ in the above case and am representing
           myself.

    2.     On July 08, 2020 I sent a copy of the following pleadings and/or documents
           to the parties listed below:
           Notice of Mortgage Forbearance

    3.     I hereby certify under penalty of perjury that the above documents were sent
           using the mode of service indicated.


Dated: July 08, 2020                            /s/ Patrick Franz
                                                    Patrick Franz
   Name and Address of Party Served               Relationship of                        Mode of Service
                                                 Party to the Case
                                                                                Hand-delivered

                                                                                Regular mail

  Rehan Rahman                                                                  Certified mail/RR
  Fashiha Rahman
                                           Debtors                              E-mail
  36 Apple Avenue
  Bellmawr, NJ 08031
                                                                                Notice of Electronic Filing (NEF)

                                                                               Other__________________
                                                                             (as authorized by the court *)
                                                                               Hand-delivered

                                                                                Regular mail

  Brad J. Sadek, Esquire                                                        Certified mail/RR
  Sadek and Cooper                         Debtors’
  1315 Walnut Street, Suite 502            Attorney                             E-mail
  Philadelphia, PA 19107
                                                                                Notice of Electronic Filing (NEF)

                                                                               Other__________________
                                                                             (as authorized by the court *)
                                                                               Hand-delivered

                                                                                Regular Mail
  Isabel C. Balboa
  Chapter 13 Standing Trustee                                                   Certified mail/RR
  Cherry Tree Corporate Center             Trustee                              E-mail
  535 Route 38, Suite 580
  Cherry Hill, NJ 08002                                                         Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
* May account for service by fax or other means as authorized by the court through the issuance of an Order
Shortening Time.




                                                          2
